DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the schedule reference identifier at the cloud-based data".  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of the examination, cloud based data will be understood as cloud based data platform. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geadelmann et al (US PUB. 20090057427, herein Geadelmann) in view of Fadell et al (US PUB. 20140316581, herein Fadell) in further view of Bergman et al (US PUB. 20140031992, herein Bergman).

Regarding claim 1, Geadelmann teaches A building management system comprising: 
building equipment operable to affect a physical state or condition of a building (0130 “Web page 956 includes a pane 958 that provides a variety of parameter values and/or settings pertaining to the specific thermostat configuration aspect currently being edited. In particular, web page 956 provides a user with the opportunity to view and/or edit parameter values pertaining to Inputs”, 0067, The thermostat is the building equipment since it effects the state of the building.); 
a system manager (figure 1, the building control appliance corresponds with the system manager) coupled to the building equipment via a system bus (0027 lines “A first network 18 may be in communication with first port 14 and/or a second network 20 may be in communication with second port 16” figure 1, the thermostats are connected to the building control appliance and the first and second network are the system bus), the system manager configured to gather schedule information [from the building equipment] (Fig. 2, 0130 “Web page 956 includes a pane 958 that provides a variety of parameter values and/or settings and create a first schedule configuration file comprising the schedule information (0085 lines 1-6); 
and a [cloud-based] data platform comprising (fig. 2 web server);
[a data adaptor configured to receive the first schedule configuration file from the system manager] and extract the schedule information from the first schedule configuration file  (figure 2, 0085 lines 1-6, 0086 lines “Web server 38 is providing a pane 530 that graphically displays the weekly schedule.” Schedule information is extracted and displayed.); 
and the [cloud-based] application configured to initiate a schedule change (0083 “FIGS. 5A-5D provide illustrative but non-limiting examples of web page that may be served up by web server 38 (FIG. 2). In particular, FIGS. 5A-5D provide web pages pertaining to the Schedules tab 74”, 0088 “This corresponds to the summary information provided by web server 38 on web page 500 (FIG. 5A). The displayed schedule may, if desired, be deleted, reset or saved, by clicking on an appropriate button within change bar 536”, 0043 “Once the information has been inputted into the one or more web pages served up by web server 38, controller 36 may provide the appropriate instructions to each of the individual device controllers over second network” 0053 “controller 36 implements a control algorithm that includes a programmable schedule, and wherein the one or more commands are based, at least in part, on the programmable schedule.” The web server has a web page. The web page is used by a user to modify the schedule.)

Fadell teaches gather schedule information from the building equipment (0197 “Schedule features (e.g., when setpoint-temperature changes should occur and what setpoint temperature should be effected) can be influenced by express user inputs to the schedule itself (e.g., establishing setpoints, removing setpoints, changing setting times or values for the setpoints), by ordinary temperature-setting user inputs (e.g., the user changes the current setpoint temperature by turning the dial on the thermostat”, 0270, Users are able to input their desired schedule via the thermostat. The thermostat contains the schedule information)
cloud-based data platform (0390, 0186)
a data adaptor configured to receive the first schedule configuration file (the first schedule configuration file and the system manager are taught by Geadelmann as shown in 0085 lines 1-6 and fig. 2) from the system manager (0390 “A plurality of different schedules that were previously built up by the intelligent thermostat… can be stored…in a cloud server”, The server contains a device that receives the schedule file from the thermostat.)
the cloud-based application (0271)
a command service positioned remote from the system manager (0339 “intelligent controller receives or transmits data to remote entities, such as remote smart-home devices and cloud-computing servers” 0186 “Each of the intelligent, network-connected devices from FIG. 19 can communicate with one or more remote central servers or cloud computing systems 2264.”) and configured to receive a first command message from a cloud-based application (0271 “the user logs into a website configured to control the thermostat. The current scheduled  and generate a second command message comprising a second [schedule] configuration file (0271 “Further, the central server transmits the new setpoint temperature to the thermostat.”, this corresponds to the second command message comprising a second configuration file)
	It would have been obvious to one skilled in the art before the effective filing date of the instant application to have modified the schedule changing of an HVAC system teachings of Geadelmann with the scheduling system of Fadell because both references are directed to controlling of an HVAC system and because Fadell teaches a schedule system that allows “for efficiently controlling energy-consuming systems, such as a heating, ventilation, or air conditioning (HVAC) system” (0017).
Geadelmann and Fadell do not explicitly teach second schedule. 
Bergman teaches and generate a second command message (taught by Fadell as shown above) comprising a second schedule configuration file (0058 “change or update to the master HVAC schedule may be initiated by the user over a wide area network 102 via a virtual user interface 68 using a remote device 62”, the updated/changed schedule corresponds to the second schedule configuration file. This is done with a remote device.)
It would have been obvious to one skilled in the art before the effective filing date of the instant application to have modified the schedule changing of an HVAC system teachings of Geadelmann and the scheduling system of Fadell with the remote scheduling of an HVAC system of Bergman since Bergman teaches that it is desirable for a user to affect the operation of an HVAC system from a remote location (0003). 

the building management system of Claim 1.
Geadelmann et al teaches wherein the system manager is configured to create a reported point list for the equipment, the reported point list comprising a schedule reference identifier for the equipment (figure 5A, 0085 lines 3-8 "Building control appliance 12 (FIG. 1) may be adapted to accommodate any desired number of different schedules, such as one, two, three, four or more different schedules. As illustrated, web page 500 is displaying two schedules, named Sched1 and Sched2" 0085 “thermostat 520 (labeled T7350), which is assigned to Sched2” The schedule reference identifiers are the names of the schedules. The building equipment corresponds to the thermostat and as further explained in 0085, the thermostats are linked to the schedules. The building manager appliance creates the schedule configuration file and thus it creates the reported point list for the equipment which has the schedule reference identifiers. Looking at figure 5A, a column exists that has the title “Schedule” and within this column are the different schedules. T 0067 also mentions that it can be seen that a thermostat is operating in accordance to a specific schedule.)  

Regarding claim 3, Geadelmann, Fadell and Bergman teach the building management system of claim 1.  
Geadelmann et al. further teaches wherein the data adaptor (taught by Fadell as shown above in claim 1) is configured to receive the reported point list from the system manager (figure 5A, 0085), extract the schedule reference identifier from the reported point list, and generate a mapping between the equipment and the schedule reference identifier (fig. 5a, A mapping is shown between the equipment (thermostat) and the schedule reference identifier in fig. 5a. This information is extracted from the files that as explained above are located in the web server and then displayed on the web page.)

 the building management system of claim 1.  
Geadelmann, Fadell, and Bergman further teach wherein the cloud-based (Fadell 0271) application is configured to view schedule information for the building equipment (Geadelmann, figure 5A, 0083 lines 1-3), update the schedule information (Geadelmann, 0087 lines 11-12 “The schedule can be changed by simply clicking and dragging the boundaries between the unoccupied and occupied time periods.”), generate a second schedule configuration file (Bergman, 0058 “change or update to the master HVAC schedule may be initiated by the user over a wide area network 102 via a virtual user interface 68 using a remote device 62” Bergman teaches a second schedule configuration file.) comprising the updated schedule information, and generate the first command message (first command message is taught by Fadell as shown above in claim 1) comprising the second schedule configuration file (Bergman, 0058 “change or update to the master HVAC schedule may be initiated by the user over a wide area network 102 via a virtual user interface 68 using a remote device 62” Bergman teaches a second schedule configuration file. ); 
and wherein the system manager (Geadelmann, 0033, fig. 2) is configured to receive the second command message from the command service (Geadelmann, 0033 lines 5-7 “second port 16 provides a connection between controller 36 and second network 20”, 9-13 “controller 36 may be programmed…issues commands to the thermostats 26, 28, 30, and 32 via second network 20 to activate and/or deactivate HVAC equipment”, The second port side of the controller receives the second command message from the first port side (command service). The overall controller is part of the building control appliance and the building control appliance is the system manager, thus when the second port receives the second command message, the building control appliance also receives the second control message), extract the second schedule configuration file (Bergman, 0058) from the second command message, and store the second schedule (Bergman 0058) configuration file (Geadelmann, 0033 lines  

Regarding claim 5, Geadelmann, Fadell and Bergman teach the building management system of Claim 4. 
Geadelmann and Fadell further teach wherein the first command message generated by the cloud-based application (Fadell, 0271 “the user logs into a website configured to control the thermostat. The current scheduled setpoint temperature is again 75 degrees F. The user then adjusts the setpoint temperature to be 71 degrees F. The central server determines that the adjustment exceeds two degrees”) comprises a schedule identifier and a device identifier (Geadelmann, 0033 lines 9-13 “controller 36 may be programmed…issues commands to the thermostats 26, 28, 30, and 32 via second network 20 to activate and/or deactivate HVAC equipment”, 0088 lines 5-9 “For Sched2, pane 534 lists thermostat 520 (labeled as T7350)… The displayed schedule may, if desired, be deleted, reset or saved”, When the user changes the schedule information, they are changing the schedule and the devices associated with the schedule. In order for the controller to send commands to the thermostats in regards to changes to the schedule, the controller knows the thermostat and the schedules that are relevant. Schedules (Sched2) and thermostats (T7350) have identifiers in the reference in order to guide the controller.)

the building management system of Claim 4.
Geadelmann et al further teaches wherein the system manager (taught in the rejection of claim 1 to be the building control appliance) is configured to generate a mapping between the equipment and the updated schedule information ( figure 5A, 0083 lines 1-3, 0033 lines 2-4, 0088 lines 5-9 “For Sched2, pane 534 lists thermostat 520 (labeled as T7350)… The displayed schedule may, if desired, be deleted, reset or saved”. The web server as shown in 0033 is part of the building control appliance and therefore has the schedule configuration file that the building control appliance as a whole had created is shared with the web server. The web server then is able to extract the schedule reference identifier and generate a mapping of the equipment to the schedule reference identifier as can be seen in figure 5A. The thermostats that belong to a particular schedule are clearly mapped to that schedule. For example, Sched 1 has thermostats OFFICE and Z01_Main because they belong to that schedule. As shown in 0088 the displayed schedule which as shown in figure 5A includes the mapping between equipment and schedule identifiers, can be updated thus showing a mapping of the updated schedule with the equipment (thermostat).) 

Regarding claim 7, Geadelmann, Fadell and Bergman teach the building management system of Claim 4.
Geadelmann et al further teaches wherein the system manager (taught in the rejection of claim 1 to be the building control appliance) is configured to generate an updated reported point list comprising the updated schedule information (figure 5A, 0085 lines 3-8 "Building control appliance 12 (FIG. 1) may be adapted to accommodate any desired number of different schedules, such as one, two, three, four or more different schedules. As illustrated, web page 500 is displaying two schedules, named Sched1 and Sched2" 0088 lines 5-9 “For Sched2, pane 534 lists thermostat 520 (labeled as T7350)… The displayed schedule may, if desired, be 

Regarding claim 8, Geadelmann, Fadell and Bergman teach the building management system of Claim 7. 
Geadelmann and Fadell further teach wherein the data adaptor (taught by Fadell as shown in above in claim 1) is configured to receive the updated reported point list from the system manager (Geadelmann, figure 5A, 0083 lines 1-3, 0033 lines 2-4, updated reported point list is received) 
 extract a mapping between the equipment and the updated schedule information from the reported point list (Geadelmann, figure 5A, 0083 lines 1-3, 0033 lines 2-4, 0088 lines 5-9 “For Sched2, pane 534 lists thermostat 520 (labeled as T7350)… The displayed schedule may, if desired, be deleted, reset or saved”. The web server is able to extract the schedule reference identifier and generate a mapping of the equipment to the schedule reference identifier as can be seen in figure 5A. Since figure 5A shows the updated reported point list as a column of the overall mapping, this is therefore extracting the mapping from the reported point list.), and
 store the mapping (Geadelmann, figure 5A, 0083 lines 1-3 “FIGS. 5A provide illustrative but non-limiting examples of web page that may be served up by web server 38”) in the cloud-based data platform (Fadell, 0390 0186). 
the building management system of claim 1.  
Geadelmann and Fadell further teach wherein the cloud-based application (Fadell, 0271) is configured to initiate a setpoint change (Geadelmann 0087 lines 11-12 “The schedule can be changed by simply clicking and dragging the boundaries between the unoccupied and occupied time periods”) and create a command message defining the setpoint change (Geadelmann 0088 lines 6-9, “The displayed schedule may, if desired, be deleted, reset or saved, by clicking on an appropriate button within change bar”); 
and wherein the system manager is configured to receive the command message, extract setpoint change information from the command message, and implement the setpoint change (0033 lines 9-13 “controller 36 may be programmed with a control algorithm that issues commands to the thermostats 26, 28, 30, and 32 via second network 20 to activate and/or deactivate HVAC equipment”).

Regarding claim 10, Geadelmann, Fadell and Bergman teach the building management system of claim 9. 
Geadelmann et al further teaches wherein the command message comprises at least one of a unique ID, a fully-qualified reference to a point or equipment for which the setpoint change is designated, a unit for the setpoint change, or a setpoint change value (0088 “For Sched2, pane 534 lists thermostat 520 (labeled as T7350)… The displayed schedule may, if desired, be deleted, reset or saved”, When a user makes changes to the schedule on the webpage, a command message is generated. 0088 shows that changes to the schedule includes information regarding the schedule identifier (example given as Sched2) and the device identifier (example given as T7350) and therefore are included in the first command message since they are directly related to the schedule change. This is therefore a unique ID reference to an equipment piece (thermostat) for which the setpoint change is designated for.)

Regarding claim 11, Geadelmann teaches A method for monitoring and controlling building equipment in a building management system, the method comprising: 
operating building equipment to affect a physical state or condition of a building (0130 “Web page 956 includes a pane 958 that provides a variety of parameter values and/or settings pertaining to the specific thermostat configuration aspect currently being edited. In particular, web page 956 provides a user with the opportunity to view and/or edit parameter values pertaining to Inputs”, 0067, The thermostat is the building equipment since it effects the state of the building.); 
gathering schedule information [from the building equipment] (Fig. 2, 0130 “Web page 956 includes a pane 958 that provides a variety of parameter values and/or settings pertaining to the specific thermostat configuration aspect currently being edited. In particular, web page 956 provides a user with the opportunity to view and/or edit parameter values pertaining to Inputs”, 0032 “PC 34 may permit a user to view web pages that are provided by building control appliance 12.” 0091 “web server 38 (FIG. 2) may for example permit the user to alter the schedule settings”, The web server as shown in fig. 2 is contained inside the building control appliance which is the system manager and gathers schedule information.) at a system manager coupled (figure 1 the building control appliance is the system manager) to the building equipment via a system bus (0027 lines “A first network 18 may be in communication with first port 14 and/or a second network 20 may be in communication with second port 16” figure 1, the thermostats (which are also building equipment) are connected to the building control appliance and the first and second network are the system bus); 
creating a first schedule configuration file comprising the schedule information at the system manager (0085 lines 1-6); 
[transmitting the first schedule configuration file] from the system manager to a [cloud-based] data platform (figure 1 the building control appliance is the system manager, fig. 2 the web server is also the data platform);
and extracting the schedule information from the first schedule configuration file (figure 2, 0085 lines 1-6, 0086 lines “Web server 38 is providing a pane 530 that graphically displays the weekly schedule.” In order for the schedule information to be displayed, the data is extracted from the file.) and saving the schedule information in the [cloud-based] data platform (figure 5A shows the schedule of the thermostats in a web page that is supported by a web server. The schedules are saved on the web page.), wherein the [cloud-based] data platform comprises (0083); 
and the [cloud-based] application configured to initiate a schedule change (0083 “FIGS. 5A-5D provide illustrative but non-limiting examples of web page that may be served up by web server 38 (FIG. 2). In particular, FIGS. 5A-5D provide web pages pertaining to the Schedules tab 74”, 0088 “This corresponds to the summary information provided by web server 38 on web page 500 (FIG. 5A). The displayed schedule may, if desired, be deleted, reset or saved, by clicking on an appropriate button within change bar 536”, 0043 “Once the information has been inputted into the one or more web pages served up by web server 38, controller 36 may provide the appropriate instructions to each of the individual device controllers over second network” 0053 “controller 36 implements a control algorithm that includes a programmable schedule, and wherein the one or more commands are based, at least in part, on the programmable schedule.” The web server has a web page. The web page corresponds to the application. The web page is used by a user to modify the schedule. The web page is configured to initiate a schedule change based on the user’s input.).
Geadelmann does not teach schedule information from the building equipment, transmitting the first schedule configuration file, cloud-based data platform, cloud-based application, a command service positioned remote from the system manager and configured to 
Fadell teaches gathering schedule information from the building equipment (0197 “Schedule features (e.g., when setpoint-temperature changes should occur and what setpoint temperature should be effected) can be influenced by express user inputs to the schedule itself (e.g., establishing setpoints, removing setpoints, changing setting times or values for the setpoints), by ordinary temperature-setting user inputs (e.g., the user changes the current setpoint temperature by turning the dial on the thermostat”, Users are able to input their desired schedule via the thermostat. The thermostat contains the schedule.)
cloud-based data platform (0390, 0186)
cloud-based application (0271)
transmitting the first schedule configuration file (0390 “A plurality of different schedules that were previously built up by the intelligent thermostat… can be stored…in a cloud server”, The server contains a device that receives the schedule file from the thermostat.)
a command service positioned remote from the system manager (0339 “intelligent controller receives or transmits data to remote entities, such as remote smart-home devices and cloud-computing servers” 0186 “Each of the intelligent, network-connected devices from FIG. 19 can communicate with one or more remote central servers or cloud computing systems 2264.”) and configured to receive a first command message from a cloud-based application (0271 “the user logs into a website configured to control the thermostat. The current scheduled setpoint temperature is again 75 degrees F. The user then adjusts the setpoint temperature to be 71 degrees F. The central server determines that the adjustment exceeds two degrees”, the website corresponds to a cloud-based application. This message corresponds to the first command message and is sent to the central server which corresponds to the command service.) and generate a second command message comprising a second [schedule] configuration file (0271 “Further, the central server transmits the new setpoint temperature to the thermostat.”, this corresponds to the second command message comprising a second configuration file). 
	It would have been obvious to one skilled in the art before the effective filing date of the instant application to have modified the schedule changing of an HVAC system teachings of Geadelmann with the scheduling system of Fadell because both references are directed to controlling of an HVAC system and because Fadell teaches a schedule system that allows “for efficiently controlling energy-consuming systems, such as a heating, ventilation, or air conditioning (HVAC) system” (0017).
	Geadelmann and Fadell do not teach second schedule. 
Bergman teaches second and generate a second command message (taught by Fadell as shown above) comprising a second schedule configuration file (0058 “change or update to the master HVAC schedule may be initiated by the user over a wide area network 102 via a virtual user interface 68 using a remote device 62”, the updated/changed schedule corresponds to the second schedule configuration file. This is done with a remote device.)
It would have been obvious to one skilled in the art before the effective filing date of the instant application to have modified the schedule changing of an HVAC system teachings of Geadelmann and the scheduling system of Fadell with the remote scheduling of an HVAC system of Bergman since Bergman teaches that it is desirable for a user to affect the operation of an HVAC system from a remote location (0003). 

Regarding claim 12, Geadelmann, Fadell and Bergman teaches the method of Claim 11.
Geadelmann et al further teaches further comprising the system manager creating a reported point list for the equipment, the reported point list comprising a schedule reference identifier for the equipment (figure 5A, 0085 lines 3-8 "Building control appliance 

Regarding claim 13, Geadelmann, Fadell and Bergman teaches the method of Claim 12.
Geadelmann and Fadell further teach further comprising: 
transmitting the reported point list from the system manager to the cloud-based (Fadell 0390 0186) data platform (Geadelmann 0085 lines 3-8 "Building control appliance 12 (FIG. 1) may be adapted to accommodate any desired number of different schedules, such as one, two, three, four or more different schedules. As illustrated, web page 500 is displaying two schedules, named Sched1 and Sched2" 0083 “FIGS. 5A-5D provide illustrative but non-limiting examples of web page that may be served up by web server 38 (FIG. 2).”  The building manager appliance creates the schedule configuration file and thus it creates the reported point list for the equipment which has the schedule reference identifiers. This information is then shown on a web page. The web page is on the web server. The controller which creates the schedule configuration file transmits the schedule configuration file to the web server.)
extracting the schedule reference identifier from the reported point list at the cloud-based data (Fadell, 0390 0186) platform (Geadelmann figure 5A, 0083 lines 1-3, 0033 lines 2-4, The web server as shown in 0033 is part of the building control appliance and ; and 
generating a mapping between the equipment and the schedule reference identifier at the cloud-based (Fadell 0390 0186) data (figure 5A, 0083 lines 1-3, 0033 lines 2-4. The building equipment corresponds to thermostat. The web server then is able to extract the schedule reference identifier and generate a mapping of the equipment to the schedule reference identifier as can be seen in figure 5A. The thermostats that belong to a particular schedule are clearly mapped to that schedule. For example, Sched 1 has thermostats OFFICE and Z01_Main because they belong to that schedule.)  

Regarding claim 14, Geadelmann, Fadell and Bergman teaches the method of Claim 11.
Geadelmann, Fadell and Bergman further teach further comprising: updating the schedule information (Geadelmann, 0087 lines 11-12 “The schedule can be changed by simply clicking and dragging the boundaries between the unoccupied and occupied time periods.”) at the cloud-based (Fadell 0271) application (Geadelmann, figure 5A, 0083 lines 1-3, the web page allows for changing of the schedule.);
generating a second schedule configuration file comprising the updated schedule information (Bergman, 0058 “change or update to the master HVAC schedule may be initiated by the user over a wide area network 102 via a virtual user interface 68 using a remote device 62”, the updated/changed schedule corresponds to the second schedule configuration file. This is done with a remote device.) and a first command message comprising the second schedule configuration file at the cloud-based application (Fadell, 0271 “Further, the ;
sending the first command message from the cloud-based application to the command service (Fadell, 0271 “the user logs into a website configured to control the thermostat. The current scheduled setpoint temperature is again 75 degrees F. The user then adjusts the setpoint temperature to be 71 degrees F. The central server determines that the adjustment exceeds two degrees”, the website corresponds to a cloud-based application. This message corresponds to the first command message and is sent to the central server which corresponds to the command service.);
transmitting the second command message (Fadell, 0271) from the command service to the system manager (Geadelmann, 0033 lines 5-7 “second port 16 provides a connection between controller 36 and second network 20”, 9-13 “controller 36 may be programmed…issues commands to the thermostats 26, 28, 30, and 32 via second network 20 to activate and/or deactivate HVAC equipment”, The second port side of the controller receives the second command message from the first port side (command service). The overall controller is part of the building control appliance and the building control appliance is the system manager, thus when the second port receives the second command message, the building control appliance also receives the second control message); 
and extracting the second schedule (Bergman, 0058) configuration file from the second command message and storing the second schedule (Bergman, 0058)  configuration file at the system manager (Geadelmann, 0033 lines 5-7 “second port 16 provides a connection between controller 36 and second network 20”, 9-13 “controller 36 may be programmed…issues commands to the thermostats 26, 28, 30, and 32 via second network 20 to activate and/or deactivate HVAC equipment”, The second port side of the controller receives the second command message from the first port side (command service) and then extracts the relevant information in order to send the new schedule information via commands 

Regarding claim 15, Geadelmann, Fadell and Bergman teaches the method of Claim 14.
Geadelmann and Fadell further teach wherein the first command message generated by the cloud-based (Fadell, 0271) application (Geadelmann 0043 lines 14-18 “Once the information has been inputted into the one or more web pages served up by web server 38, controller 36 may provide the appropriate instructions…” 0087 lines 11-12 “The schedule can be changed…” 0033 lines 5-7, “ Controller 36 is coupled to a first port 14… first port 14 provides a connection between controller 36 and first network 18”, The user implements their schedule changes through their PC (0032 lines 1-2) on the web page. An application generates a first command message related to the schedule change.) comprises a schedule identifier and a device identifier (Geadelmann 0033 lines 9-13 “controller 36 may be programmed…issues commands to the thermostats 26, 28, 30, and 32 via second network 20 to activate and/or deactivate HVAC equipment”, 0088 lines 5-9 “For Sched2, pane 534 lists thermostat 520 (labeled as T7350)… The displayed schedule may, if desired, be deleted, reset or saved”, When the user changes the schedule information, they are changing the schedule and the devices associated with the schedule. In order for the controller to send commands to the thermostats in regards to changes to the schedule, the controller knows the thermostat and the schedules that are relevant. Schedules (Sched2) and thermostats (T7350) have identifiers in the reference in order to guide the controller.)

Regarding claim 16, Geadelmann, Fadell and Bergman teaches the method of Claim 14.
further comprising the system manager (taught in the rejection of 11 to be the building control appliance) generating a mapping between the equipment and the updated schedule information ( figure 5A, 0083 lines 1-3, 0033 lines 2-4, 0088 lines 5-9 “For Sched2, pane 534 lists thermostat 520 (labeled as T7350)… The displayed schedule may, if desired, be deleted, reset or saved”. The building equipment corresponds to the thermostat. The web server as shown in 0033 is part of the building control appliance and therefore has the schedule configuration file that the building control appliance as a whole had created is shared with the web server. The web server then is able to extract the schedule reference identifier and generate a mapping of the equipment to the schedule reference identifier as can be seen in figure 5A. The thermostats that belong to a particular schedule are clearly mapped to that schedule. For example, Sched 1 has thermostats OFFICE and Z01_Main because they belong to that schedule. As shown in 0088 the displayed schedule which as shown in figure 5A includes the mapping between equipment and schedule identifiers, can be updated thus showing a mapping of the updated schedule with the equipment.)

Regarding claim 17, Geadelmann, Fadell and Bergman teaches the method of Claim 14.
Geadelmann et al. further teaches further comprising the system manager (taught in the rejection of 11 to be the building control appliance) generating an updated reported point list comprising the updated schedule information (figure 5A, 0085 lines 3-8 "Building control appliance 12 (FIG. 1) may be adapted to accommodate any desired number of different schedules, such as one, two, three, four or more different schedules. As illustrated, web page 500 is displaying two schedules, named Sched1 and Sched2" 0088 lines 5-9 “For Sched2, pane 534 lists thermostat 520 (labeled as T7350)… The displayed schedule may, if desired, be deleted, reset or saved” The schedule reference identifiers which the reported point list comprises are the names of the schedules. Looking at figure 5A, a column exists that has the 

Regarding claim 18, Geadelmann, Fadell and Bergman teaches the method of Claim 17.
Geadelmann and Fadell further teach further comprising transmitting the updated reported point list from the system manager to the cloud-based (Fadell 0390 0186) data platform (Geadelmann, figure 5A, 0083 lines 1-3, 0033 lines 2-4, Since the building control appliance generated the updated reported point list and the web server is part of the building control appliance as can be seen in figure 2, the web server receives the updated reported point list from the system manager. The result of this can be seen in figure 5A where the updated report point list can be seen as a column labelled “Schedule”.); and 
extracting a mapping between the equipment and the updated schedule information from the reported point list (Geadelmann figure 5A, 0083 lines 1-3, 0033 lines 2-4, 0088 lines 5-9 “For Sched2, pane 534 lists thermostat 520 (labeled as T7350)… The displayed schedule may, if desired, be deleted, reset or saved” The web server as shown in 0033 is part of the building control appliance and therefore has the schedule configuration file that the building control appliance as a whole had created is shared with the web server. The web server then is able to extract the schedule reference identifier and generate a mapping of the equipment to the schedule reference identifier as can be seen in figure 5A. The thermostats that belong to a particular schedule are clearly mapped to that schedule. For example, Sched 1 has thermostats OFFICE and Z01_Main because they belong to that schedule. As shown in  and storing the mapping (Geadelmann figure 5A, 0083 lines 1-3 “FIGS. 5A provide illustrative but non-limiting examples of web page that may be served up by web server 38” by publishing this mapping on the web page, the web server which serves the web page is storing that information.) at the cloud-based data platform (Fadell 0390).

Regarding claim 19, Geadelmann, Fadell and Bergman teaches the method of Claim 11.
Geadelmann and Fadell further teach further comprising initiating a setpoint change and creating a command message defining the setpoint change at the cloud-based (Fadell 0271) application (0088 lines 6-9, “The displayed schedule may, if desired, be deleted, reset or saved, by clicking on an appropriate button within change bar”, 0084 lines 1-3; By changing the desired schedule this creates a command message defining the schedule this defining setpoint change. The displayed schedule is on a web page.); 
transmitting the command message from the cloud-based application to the system manager (0043 “Once the information has been inputted into the one or more web pages served up by web server 38, controller 36 may provide the appropriate instructions to each of the individual device controllers over second network”, command message is transmitted from the webpage to the controller.); and 
extracting setpoint change information from the command message and implementing the setpoint change at the system manager (0033 lines 9-13 “controller 36 may be programmed with a control algorithm that issues commands to the thermostats 26, 28, 30, and 32 via second network 20 to activate and/or deactivate HVAC equipment”, The second .)

Regarding claim 20, Geadelmann, Fadell and Bergman teach the method of Claim 19.
Geadelmann et al further teaches wherein the command message comprises at least one of a unique ID, a fully-qualified reference to a point or equipment for which the setpoint change is designated, a unit for the setpoint change, or a setpoint change value (0088 “For Sched2, pane 534 lists thermostat 520 (labeled as T7350)…The displayed schedule may, if desired, be deleted, reset or saved”, The building equipment corresponds to the thermostat. When a user makes changes to the schedule on the webpage, a first command message is generated as explained in the rejection of claim 4. 0088 shows that changes to the schedule includes information regarding the schedule identifier (example given as Sched2) and the device identifier (example given as T7350) and therefore are included in the first command message since they are directly related to the schedule change. This is therefore a unique ID reference to an equipment piece for which the setpoint change is designated for.)

Relevant Prior Art 
	Lee et al (US PUB. 20160086138) has been deemed relevant prior art because Lee teaches an apparatus capable to perform a function for a communication connection with . 

Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 9 that Fadell teaches gathering receiving schedule information from user inputs and not from building equipment. However, Fadell teaches building equipment accepting schedule information and then passing that information to a central server (0197, 0339, 0271, 0270). The rejection specifically shows that intelligent network connected devices, which the thermostat is, communicate with the central servers (0339). Therefore, under broadest reasonable interpretation, Fadell teaches a means for gathering schedule information from the building equipment. Fadell also shows sending this schedule information from the building equipment to a central server (0271 0039 0270). 
Applicant then argues that it is unclear if the thermostat of Fadell operates as the system manager or the building equipment. However, as was shown in the rejection of claim 1 above, Fadell’s thermostat is the building equipment. Geadelmann is relied upon to teach the system manager. 
Applicant further argues that nothing in Fadell is cited on how schedule information would be moved from the thermostat to the system manager. However, Fadell teaches a means for communication between the thermostat and cloud computing systems as shown in the rejection above (0186, 0180, 0390). Geadelmann’s system manager gathers its schedule information from a server (0130, 0033, fig. 2). Thus, the combination of Geadelmann and Fadell teach the sending of the schedule information from the building equipment to the system manager since Fadell teaches a means for sending scheduling information to servers and Geadelmann teaches a system manager gathering schedule information from a server. 

Applicant then argues that the motivation to combine Geadelmann and Fadell does not apply since the cited teachings of Fadell are not the source of efficient control. However, the cited teachings of Fadell allow for the user to have greater and more accurate control of the entire HVAC system by making it easier for the user to make adjustments (0011, 0124). These adjustments can be extremely useful in saving energy (0124). Therefore, the advantage of combining Geadelmann and Fadell as explained in the rejections above is maintained. 
Applicant then argues that it is not obvious to combine Bergman’s teachings with the teachings of Geadelmann and Fadell since Geadelmann already teaches remote operation. However, as the citation of Bergman in the rejection shows, Bergman allows for remote updates to the master schedule via remote device (0058). This ability to perform updates which in turn creates the second schedule configuration file is why it is desirable for a user to affect the operation of an HVAC system from a remote location (0003, 0058). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.D.S./Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116